DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group A, claims 1-24 in the reply filed on 08/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the composition consisting of block copolymer and polymer P” and “the block copolymer-polymer P composition” in line 16-18.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if “the composition” is referring to the same polymer (P) and block copolymer listed beforehand.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 2, 3, 4, 5, 8, 10, 11, 13, 14, 15, 18, 19, 20, 21, 22, and 23, recites a broad recitation of a broader amount range or broader genus, and the claim also recites "preferably" followed by a recitation of either a narrower amount range or narrower species, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 13 recites the limitation "wherein the block polymer is a deblock copolymer [A]x[B]y”. However, "x” and “y” are NOT defined and are thus, indefinite.

Claim 20 recites the limitation "the at least 20 wt.%" and “the polymer composition of the polymer P” in line 2-4.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites "the composition consisting of block copolymer and polymer P” and “the block copolymer-polymer P composition” in line 16-18 and it is unclear to what polymer composition is being referred to.

Claims 6, 7, 9, 12, 16, 17, and 24, are dependent claims which fail to alleviate the issues above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0021689 A1 to Schellenkens et al. (hereinafter Schellenkens’689).

Regarding claims 1-4, 10, 11, 13-18, 23, and 24, Schellenkens’689 teaches a water-born crosslinkable composition comprising a block copolymer comprising blocks [A]x[B]y and a polymer P, the block copolymer-polymer P composition having an acid value of ≤ 50 mgKOH per g of block copolymer-polymer (para 18 and 38). The block [A] comprises 50-100 mol% of ethylenically unsaturated monomers bearing water-dispersing functional groups, wherein x is 3-80, (para 19-25), block [B] comprises 20-95 mol% of ethylenically unsaturated monomers such as C1-18 alkyl (meth)acrylates, wherein y is 10-400 and y>x (para 26-32 and 43-44), polymer P comprises 0-5 wt% of ethylenically unsaturated monomers bearing crosslinking functional groups based on the total monomers of polymer P and 0-10 wt% of ethylenically monomers different from i), ii), and iii), (para 33-36), and the amount of block copolymer [A][[B] is used in an amount of 3-35 wt% of blocks [A][[B] together based on the total weight of blocks [A][B] and polymer P (para 42). Schellenkens’689 also teaches the above is obtained by controlled RAFT polymerization (para 18), prepared into an aqueous dispersion (para 111 and 116), polymer P is obtained in an emulsion polymerization in the presence of the block copolymer (para 116) and a separate crosslinking agent is added (para 132-133). 
The above meets the claimed water dispersion, polymer P, amphiphilic block copolymer and crosslinker, and the above amounts overlap and meet the claimed amounts. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Regarding claims 5-8, Schellenkens’689 teaches the ethylenically unsaturated monomers bearing crosslinking functional groups is preferably diacetone acrylamide (para 77), and the crosslinking agent is preferably adipic acid dihydrazide (para 133 and Table 3, para 188).

Regarding claim 9, Schellenkens’689 teaches block [A] has a Hansch parameter of ≤ 1.2 (para 106), the block [B] has a Hansch parameter of ≥ 1.7, and polymer P has a Hansch parameter of ≥ 2.2 (para 107-108).

Regarding claim 12, Schellenkens’689 teaches the ethylenically unsaturated monomers having water dispersing functional groups include carboxylic acid groups such as (meth)acrylic acid. (para 82-85).

Regarding claims 19-22, Schellenkens’689 teaches block [A] has a Tg of 10-110 deg C (para 98), block [B] has a Tg of -60 to 80 deg C, polymer P has a Tg of >10 deg C (para 99-100), the Mw of the block copolymer is 5,000-35,000 g/mol, the Mw of polymer P is ≥100,000 g/mol (para 100-103).

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0111244 A1 to Schellenkens et al. (hereinafter Schellenkens’244).

Regarding claims 1-4, 10, 11, 13-18, 23, and 24, Schellenkens’244 teaches an aqueous coating composition comprising a block copolymer comprising blocks [A]x[B]y and a polymer P, (para 24), the composition having an acid value of ≤ 50 mgKOH per g of total polymer in the composition (para 125). The block [A] comprises 20-100 mol% of ethylenically unsaturated monomers bearing water-dispersing functional groups, wherein x is 3-80, (para 25-31), block [B] comprises 20-100 mol% of ethylenically unsaturated monomers such as C1-18 alkyl (meth)acrylates, wherein y is 10-500 and y>x (para 32-39, 50-51, and 100), polymer P comprises 0-20 wt% of ethylenically unsaturated monomers bearing crosslinking functional groups based on the total monomers of polymer P and 0-10 wt% of ethylenically monomers different from i) to iv), (para 40-46), and the amount of block copolymer [A][[B] is used in an amount of 3-40 wt% of blocks [A][[B] together based on the total weight of blocks [A][B] and polymer P (para 42). Schellenkens’244 also teaches the above is obtained by controlled RAFT polymerization (para 24), prepared into an aqueous dispersion wherein polymer P is obtained in an emulsion polymerization in the presence of the block copolymer (para 134-145) and a separate crosslinking agent is added (para 152-153). 
The above meets the claimed aqueous composition, polymer P, amphiphilic block copolymer and crosslinker, and the above amounts overlap and meet the claimed amounts. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Regarding claims 5-8, Schellenkens’244 teaches the ethylenically unsaturated monomers bearing crosslinking functional groups is preferably diacetone acrylamide (para 78), and the crosslinking agent is preferably adipic acid dihydrazide (para 153).

Regarding claim 9, Schellenkens’244 teaches block [A] has a Hansch parameter of ≤ 1.7, the block [B] has a Hansch parameter of ≥ 1.5, and polymer P has a Hansch parameter of ≥ 2.5 (para 120-122).

Regarding claim 12, Schellenkens’244 teaches the ethylenically unsaturated monomers having water dispersing functional groups include carboxylic acid groups such as (meth)acrylic acid. (para 83-86).

Regarding claims 19-22, Schellenkens’244 teaches block [A] has a Tg of 0-150 deg C, polymer P has a Tg of 5 to100 deg C (para 109-112), the Mw of the block copolymer is ≤ 100,000 g/mol, the Mw of the composition (block copolymer and polymer P) is 2,000-750,000 g/mol (para 113-117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766